Citation Nr: 0534830	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-27 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to March 
1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

Procedural history

In an April 2004 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for lumbar and 
cervical spine conditions.  The veteran filed a timely notice 
of disagreement as the denials of service connection for the 
lumbar and cervical spine disabilities in the April 2004 
rating decision.  A Statement of the Case (SOC) was issued in 
June 2004.  The veteran perfected his appeal by way of a 
substantive appeal (VA Form 9) received in July 2004.

In September 2005, the veteran presented oral testimony at a 
hearing held at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the veteran's claim file.
  
The issue of service connection for a cervical spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Clarification of issues on appeal

During the course of this appeal, it appeared that the 
veteran was raising two contentions: first, that the claimed 
cervical and lumbar spine disabilities were due directly to 
military service, see 38 C.F.R. § 3.303 (2005); and 
alternatively that the claimed disabilities were secondary to 
his service-connected Baker's cyst of the right knee, see 
38 C.F.R. § 3.310 (2005).  Indeed, the RO initially treated 
the claims as being exclusively ion a secondary basis.  

During the September 2005 the hearing, the veteran's 
representative clarified that the veteran was only seeking 
direct service connection for the lumbar and cervical spine 
disabilities - that is, the veteran is claiming that the 
disabilities are due to an in-service injury - and that he 
was not claiming service connection for the disabilities as 
secondary to the service-connected Baker's cyst of the right 
knee.  See the hearing transcript, pages 8-9.  Therefore, the 
claims are limited to direct service connection only.


FINDING OF FACT

The competent medical evidence of record does not indicate 
that an in-service injury with a resultant lumbar spine 
disability took place.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a lumbar spine disability.  As is noted elsewhere in this 
decision, the remaining issue on appeal, entitlement to 
service connection for a cervical spine disability is being 
remanded for further evidentiary development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the June 2004 
statement of the case of the relevant law and regulations 
pertaining to his claim and what the evidence must show to 
establish direct service connection for his claimed 
disability.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in 
December 2003, whereby the veteran was advised of the 
provisions relating to the VCAA, to include the need to 
identify and submit medical evidence of a current disability 
and evidence showing a connection between his back condition 
and his leg injury.  As the veteran is claiming that he 
injured his back at the same time as an in-service knee 
injury, he was accordingly told of the information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim of direct service 
connection and was advised of the evidence to be provided by 
him.  

In addition, the veteran was informed that he was to be 
scheduled for a VA medical examination.  [The examination was 
completed in January 2004.]  

With regard to evidence that VA would attempt to obtain on 
his behalf, he was advised that VA would obtain relevant 
federal government records, including his service records, VA 
Medical Center records, and records from other federal 
agencies, such as the Social Security Administration.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant records not in the custody of a 
federal agency, to include records from state or local 
governments, private medical care providers, current or 
former employers, and other non-Federal governmental 
sources.  The veteran was, however, informed that "[i]t's 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency." (emphasis in the original)  December 
5, 2003, letter, page 4.  

Moreover, he was specifically advised by VA in the December 
2003 letter to submit evidence showing a current disability 
and evidence showing a connection between his back condition 
and his leg injury.  This request was unlimited; that is, it 
can reasonable be read to encompass any and all evidence in 
the veteran's possession.  Thus, the VCAA letter complied 
with the requirement of 38 C.F.R. § 3.159(b)(1) to  request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the VCAA letter expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the December 2003 VCAA letter.  

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's claim was adjudicated by the RO in 
April 2004, after the December 2003 VCAA letter.  Therefore, 
the timing of the VCAA notice is not at issue.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes the veteran's service medical records, private 
medical records and a report of VA examination, which will be 
described below.  

The veteran indicated on a December 2003 VA Form 21-4142 that 
he had received VA medical treatment, specifically therapy.  
Those records had not been obtained, and the Board has given 
thought as to whether they should be obtained..  

As will be discussed below, there is already medical evidence 
that the veteran currently has a lumbar spine disability.  
The record is missing critical evidence of an in-service 
disease or injury and medical nexus evidence.  

The veteran did not indicate that those records provided the 
crucial nexus evidence that is needed in this case.  Also, 
there is no indication that those records would establish the 
other crucial element needed in this case, incurrence of an 
in-service disease or injury.  It is unlikely that reports of 
physical therapy would furnish any of this critical 
information.  Therefore, a remand to obtain these VA 
treatment records is not necessary, as they are not pertinent 
to his claim.  Cf. Brock v. Brown, 10 Vet. App. 155, 161-2 
(1997) [VA is not obligated to obtain records which are not 
pertinent to the issue on appeal.]; see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
law does not dictate unquestioning, blind adherence in the 
face of overwhelming evidence in support of result in a case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to veteran].

Although the veteran was afforded a VA joints examination, 
the RO did not obtain a medical nexus opinion regarding 
whether the current lumbar spine disability was related to an 
in-service low back injury from a fall.  Instead, the January 
2004 VA examiner opined on whether the lumbar spine 
disability was associated with the service-connected Baker's 
cyst [the opinion being in the negative].  However, as was 
discussed in the Introduction, the veteran is not currently 
pursuing a secondary service connection claim.  

After having considered the record on appeal, the Board does 
not find obtaining a VA medical opinion to be necessary as to 
the lumbar spine issue.  As explained below, there is no 
evidence of a low back injury in service and no evidence of a 
low back disorder for over 30 years after separation from 
service.  

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g., Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996); Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.  In the 
absence of evidence of in-service incurrence or aggravation 
of a low back disease or injury, there is no need for a 
medical nexus opinion.

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no objective 
evidence of in-service low back injury, and the veteran's 
current low back problems did not begin until over 30 years 
after service.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose.  
See Soyini, supra. Accordingly, the Board has determined that 
a medical opinion is not necessary in the instant case

As will be discussed below, the veteran's claim of 
entitlement to a cervical spine disability is being remanded 
for, inter alia, a medical nexus opinion.  The Board is doing 
so because, unlike the lumbar spine issue, there is in fact 
evidence of a neck problem in service which triggers the duty 
to obtain a nexus opinion under Charles.

The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim and that any further attempts to assist the veteran in 
developing his claim are unwarranted.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
lumbar spine claim has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2005).  He requested, and was accorded, a personal 
hearing at the RO in September 2005 before the undersigned 
Veterans Law Judge. 

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2005).

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran has a current 
lumbar spine disability, diagnosed as degenerative disc 
disease.  See report of January 2004 VA joints examination 
and private medical records.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury. 

With respect to in-service disease, Hickson element (2) is 
not met with respect to disease.  A review of service medical 
records reveals no evidence of lumbar degenerative disc 
disease in service, nor is there any reference to any other 
lumbar spine disability. At the February 1970 separation 
examination, the veteran's spine was normal.  

As to an in-service injury, the veteran contends that he must 
have injured his low back at the time of an in-service knee 
injury from a fall in Germany which resulted in him wearing a 
leg cast and which led to service connection for a Baker's 
cyst of the right knee.  See the September 2005 hearing 
transcript, page 4; see also report of January 2004 VA 
examination, page 1.    

The Board wishes to make clear the distinction between a fall 
and an injury.  In this case, the evidence demonstrates that 
the veteran fell in service.  For reasons explained 
immediately below, the Board finds that the evidence does 
not, however, demonstrate that he thereby injured his back.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

The service medical records reflect that the veteran was 
treated in March 1968, the veteran complained of left knee 
pain with a history of popping sounds.  There was no mention 
of a fall, a left knee injury, or a low back injury.  The 
assessment was chondromalacia patella versus a frayed 
meniscus.  The veteran was put in a leg cast for three weeks.  
In September 1968, the veteran complained of swelling behind 
the right knee after exertion.  There was no mention of a 
fall, right knee injury, or a low back injury.  The 
assessment was a Baker's cyst.  At the February 1970 
separation examination, the veteran denied any history of 
back trouble of any kind.

In short, the service medical records document neither a fall 
or a back injury, much less both.  

Notably, the Board finds it to be particularly significant 
that the veteran did not mention the purported low back 
injury at the time of his initial claim for entitlement to 
service connection for a right knee disability in April 1970.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim].  Even more significant, he 
did not mention a back injury or back problems during his 
July 1970 compensation and pension (C&P) examination.  

The Board finds the contemporaneous evidence from the 
veteran's military service and immediately thereafter to be 
persuasive.  The service medical records show no disability 
of or injury to the veteran's low back at any time during 
service, and no pertinent complaints referable to the low 
back, including at separation.  The C&P examination was 
similarly negative.  Such records are more reliable in the 
Board's view than the veteran's distant recollections of 
events now over 35 years past.  The veteran's memory may be 
dimmed with time. See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].

The medical evidence shows the first diagnosis of a lumbar 
spine disability was made in December 2001.  Even then, the 
medical evidence reflects that in December 2001 and February 
2002, the veteran dated the onset of his low back symptoms to 
the summer of 2001, fully three decades after he left 
military service. The veteran filed a claim for service 
connection for a low back disability in August 2003, which 
was the first time he intimated that the claimed back 
disability was due to an injury in service.  

The lack of any reference to a low back injury for over three 
decades after service, the reporting of the symptomatology 
beginning over three decades after service, and the first 
diagnosis of a lumbar spine disability being made over three 
decades after service are themselves evidence which tends to 
show that no low back injury was sustained in service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact].

In short, because the objective evidence record as a whole 
does not indicate that a low back injury took place in 
service or that the veteran had a lumbar spine disability 
within three decades after service, and because the veteran 
never mentioned a low back injury in service until he brought 
up the subject in connection with his claim for VA benefits 
over three decades after his separation from service, the 
Board finds his recent statements concerning such an injury 
to be lacking probative value.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].  

The Board additionally observes that it is obvious that 
arthritis was not diagnosed within one year after service, so 
the statutory presumption contained in 38 C.F.R. §§ 3.307 and 
3.309 is not for application. 

Thus, while not disputing that the fall resulting in a knee 
injury took place, for reasons stated immediately above, the 
Board does not find that a low back injury was incurred 
thereby, and concludes that the veteran is merely speculating 
that he injured his low back in service.

For the reasons expressed immediately above, the Board finds 
that the evidence of record, as a whole, does not support the 
veteran's contention that he sustained an injury to his low 
back in service.  Hickson element (2) has therefore not been 
met, and the claim fails on that basis alone.

The Board additionally observes in passing that in the 
absence of an in-service incurrence or aggravation of a 
disease or injury, it follows that Hickson element (3), or 
medical nexus, is necessarily lacking also.  Such is the case 
here.

In his VA Form 9, the veteran stated that his civilian doctor 
indicated that there was a connection between his in-service 
injury and his current back problems and that there would 
have been a time lag before the current symptoms appeared.  
This is not competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995)  
[a claimant's account of what a physician purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence].  

The Board notes that the veteran has not submitted a 
statement from the private doctor regarding the etiology of 
his current lumbar spine disability, despite being accorded 
ample opportunity to do so.  See 38 U.S.C.A. § 5107(a) [it is 
the claimant's responsibility to support a claim for VA 
benefits].  

The veteran himself contends that his current low back 
disability is related to his military service.  However, it 
is now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's lay opinion is therefore entitled 
to no weight of probative value.

Implicit in the veteran's presentation is the contention that 
his lumbar spine problems began in service and continued 
thereafter.  A claim can still be substantiated if continuity 
of symptomatology is demonstrated after service.  
See Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 
3.303(b).  However, in this case there is no disability 
diagnosed in service, and the objective evidence of record 
establishes the onset of low back symptoms at the earliest in 
the summer of 2001, over 30 years after service.  
Particularly damaging to the veteran's claim is 
his April 1970 application for service connection for a knee 
disability, and the subsequent July 1970 C7P examination 
report, neither of which mentions a back problem.  It stands 
to reason that if a back problem had existed which began with 
the fall which caused the knee problem, both the back and the 
knee would have been mentioned.  That back was not.  Indeed, 
the back was not mentioned for another three decades.  
Continuity of symptomatology is not demonstrated in this 
case.
  
In short, there is not of record competent medical nexus 
evidence linking the veteran's current lumbar spine 
disability to service.  Hickson element (3) has also not been 
satisfied.

Conclusion

In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for lumbar spine disability.  The benefit sought 
on appeal is accordingly denied.


ORDER

Service connection for a lumbar spine disability is denied.




REMAND

2.  Entitlement to service connection for a cervical spine 
disability.

The veteran also seeks entitlement to service connection for 
a cervical spine disability.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.

Reasons for remand

Nexus opinion

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating a possible association between the claimant's 
disability and his active service, under 38 U.S.C.A. § 5103A 
VA is to obtain a medical opinion as to whether there is a 
nexus between that disability and his active service.  See 
Charles, supra.  In this case, the veteran has a current 
disability, which satisfies Hickson element (1).  Moreover, 
his service medical records reflect that the veteran had a 
three-week period of neck stiffness in July 1968, which 
satisfies Hickson element (2).  Under the circumstances here 
presented, the Board believes that obtaining a medical nexus 
opinion is necessary.

VCAA notice

Although as discussed above the RO sent a VCAA letter to the 
veteran in December 2003 concerning his lumbar spine claim, 
the cervical spine disability was not mentioned in that 
letter.  A review of the record does not indicate that the 
veteran was ever furnished specific VCAA notice as to the 
cervical spine issue. The Board has been prohibited from 
itself curing this defect.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

This case is therefore REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1. A VCAA letter addressing the issue of 
service connection for the cervical spine 
disability must be provided to the 
veteran, with a copy to his 
representative.

2.  VBA must arrange for a review of the 
veteran's VA claims folder by an 
appropriately qualified physician.  The 
reviewing physician should provide an 
opinion as to whether the veteran's 
cervical spine disability is as least as 
likely as not related to the veteran's 
active service, including the three-week 
period of neck stiffness in 1968.  If the 
examining physician deems it to be 
necessary, the veteran should undergo 
diagnostic testing and/or physical 
examination to determine the existence, 
nature and etiology of his current 
cervical spine disability.  The report of 
the reviewing physician should be 
associated with the veteran's VA claims 
folder.

3.  Thereafter, VBA must readjudicate the 
issue on appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
In particular, the veteran testified that his private doctor, 
Dr. R., opined that his cervical spine disability was caused 
by an old injury.  The veteran may submit a statement from 
Dr. R, or from any other medical professional, relating the 
current cervical spine disability to active service.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


